Citation Nr: 0532529	
Decision Date: 12/02/05    Archive Date: 12/21/05	

DOCKET NO.  04-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Whether severance of service connection for depression 
with memory loss and sleep disturbance due to an undiagnosed 
illness was proper.

2.  Whether severance of service connection for upper 
respiratory condition due to an undiagnosed illness was 
proper.

3.  Whether severance of service connection for gastric 
reflux due to an undiagnosed illness was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1990 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that severed service connection for 
depression with memory loss and sleep disturbance due to an 
undiagnosed illness, service connection for upper respiratory 
condition due to an undiagnosed illness, and service 
connection for gastric reflux due to an undiagnosed illness.

In the veteran's April 2003 notice of disagreement he raises 
the claims of service connection for dysthymic disorder 
secondary to service-connected depression with memory loss 
and sleep disturbance due to an undiagnosed illness and 
service connection for chronic obstructive pulmonary disease 
secondary to service-connected upper respiratory condition 
due to an undiagnosed illness.  In light of the Board's 
decision herein, these claims are referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  Entitlement to service connection for depression with 
memory loss and sleep disturbance due to an undiagnosed 
illness, upper respiratory condition due to an undiagnosed 
illness and gastric reflux due to an undiagnosed illness was 
established by RO decision in July 1997.

2.  The correct facts, as they were known at the time of the 
July 1997 rating decision, were before the adjudicator at the 
time of the rating decision, and the statutory and regulatory 
provisions extant at the time of the July 1997 rating 
decision were correctly applied in granting service 
connection for depression with memory loss and sleep 
disturbance due to an undiagnosed illness and in granting 
service connection for upper respiratory condition due to an 
undiagnosed illness; the July 1997 rating decision did not 
contain factual or legal errors of such magnitude, 
individually or cumulative, that a different outcome would 
have been reached in their absence with respect to the grants 
of service connection for depression with memory loss and 
sleep disturbance due to an undiagnosed illness and service 
connection for upper respiratory condition due to an 
undiagnosed illness.

3.  The correct facts, as they were known at the time of the 
July 1997 rating decision, were before the adjudicator at the 
time of the rating decision but the statutory and regulatory 
provisions extant at the time of the July 1997 rating 
decision were not correctly applied in granting service 
connection for gastric reflux due to an undiagnosed illness; 
the July 1997 rating decision, with respect to the grant of 
service connection for gastric reflux due to an undiagnosed 
illness, contains a legal error of such magnitude that a 
different outcome would have been reached in its absence.


CONCLUSIONS OF LAW

1.  The July 1997 RO action, which granted service connection 
for depression with memory loss and sleep disturbance due to 
an undiagnosed illness, was not clearly and unmistakably 
erroneous and there was no legal basis for the October 2002 
severance of service connection.  38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. § 3.105(d) (2005).

2.  The July 1997 RO action, which granted service connection 
for upper respiratory condition due to an undiagnosed 
illness, was not clearly and unmistakably erroneous and there 
was no legal basis for the October 2002 severance of service 
connection.  38 U.S.C.A. § 7103; 38 C.F.R. § 3.105(d).

3.  The July 1997 RO action, which granted service connection 
for gastric reflux due to an undiagnosed illness, was clearly 
and unmistakably erroneous and there is a legal basis for the 
October 2002 severance of service connection.  38 U.S.C.A. 
§ 7103; 38 C.F.R. § 3.105(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the RO's October 2002 
severance of service connection for depression with memory 
loss and sleep disturbance due to an undiagnosed illness, 
severance of service connection for upper respiratory 
condition due to an undiagnosed illness, and severance of 
service connection for gastric reflux due to an undiagnosed 
illness were proper.  Applicable law provides that service 
connection will be severed only where the evidence 
establishes that the grant of service connection was clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  38 C.F.R. § 3.105(d).  Therefore, the 
underlying question is whether the RO's July 1997 rating 
decision, which granted service connection for depression 
with memory loss and sleep disturbance, upper respiratory 
condition, and gastric reflux, all as due to undiagnosed 
illness, was clearly and unmistakably erroneous.  If so, then 
the RO's October 2002 severance was proper.  If not, then, 
the veteran is entitled to restoration of service connection 
for depression with memory loss and sleep disturbance, 
respiratory condition, and gastric reflux, all as due to 
undiagnosed illness.

With regard to what constitutes clear and unmistakable error, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in discussing another provision of 
38 C.F.R. § 3.105, stated that:

It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of "error."  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. 
§ 3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts as they were known at the time, 
were not before the adjudicator or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied.  
Id. at 313.

Graves v. Brown, 6 Vet. App. 166, 170 (1994).

The law extant at the time included that service connection 
is granted for disability incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.303 (1997).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvement Act of 1994," Public Law 103-446.  That 
statute, in part, added a new Section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible, scientific or medical evidence, 
the historical treatment afforded other disease for which 
service connection is presumed, and pertinent circumstances 
regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia Theater of 
Operations during the Gulf War.  In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, Section 1602(a)(1) added 
38 U.S.C.A. § 1118, which codified the presumption of service 
connection for an undiagnosed illness.

At the time of the July 1997 RO decision 38 C.F.R. § 3.317(a) 
provided that except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of this section, provided that 
such disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  For purposes 
of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  For purposes of this 
section, disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

For purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1)  Fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the respiratory system (upper or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, (13) menstrual disorders.  
38 C.F.R. § 3.317(b).

The evidence of record at the time of the July 1997 RO 
decision included multiple lay statements reporting various 
symptoms the veteran was experiencing, including stomach 
pain, being out of breath and wheezing, memory loss, 
insomnia, and depression.  The statements reflect that they 
were given in early 1997 and that the individuals had known 
the veteran since his return from the Persian Gulf War.

Also of record was a January 1997 letter from O. D. Brown, 
M.D., a private physician, which reflects that he had known 
the veteran both professionally and personally for several 
years.  It indicates that the veteran had displayed several 
symptoms since he had returned from the Persian Gulf which he 
did not have prior to going to the Persian Gulf.  These 
symptoms included poor sleeping habits, shortness of breath 
and dyspnea, esophageal reflux, and clinical depression.

The evidence also included reports of VA examinations 
conducted in January 1997.  These examination reports reflect 
that on psychiatric examination no psychiatric disease was 
found.  On neurological examination no neurological disease 
was found.  On pulmonary examination the physical examination 
was normal and X-rays revealed small stable calcifications.  
The cardiovascular examination noted that the veteran used an 
inhaler for shortness of breath.  A gastrointestinal 
examination reflects a diagnosis of mild gastric reflux 
secondary to hiatal hernia with symptoms controlled by 
medication.

Also of record was VA treatment records dated during 1996.  
July 1996 VA treatment records indicate that the veteran had 
shortness of breath with exertion and rule out obstructive 
airway disease was indicated.  In August 1996 shortness of 
breath with exertion was again noted.  In September 1996 it 
was noted that the veteran had gastroesophageal reflux 
disease and duodenitis as shown on August 1996 upper 
gastrointestinal series.  It was also noted that a chest CT 
scan showed multiple nodular densities.  Complaints of the 
veteran not sleeping well were also noted in September 1996.  
An October 1996 record indicates that the veteran had a chest 
mass and a November 1996 record notes right lung nodules.

After reviewing the record in this case, the Board finds that 
the correct facts, as they were known at the time, were 
before the adjudicator at the time of the July 1997 RO 
decision.  There is no indication that there were facts that 
were known at that time that were not before the adjudicator.

The record also indicates that the July 1997 RO decision 
correctly applied the law which was extant at that time with 
respect to the issues of service connection for depression 
with memory loss and sleep disturbance due to an undiagnosed 
illness and service connection for upper respiratory 
condition due to an undiagnosed illness.  In this regard, the 
record indicates that there was both lay and competent 
medical evidence indicating that the veteran had experienced 
symptoms relating to a respiratory condition and depression 
with memory loss and sleep disturbance that had existed for 
six months or more.  The record also indicates that these 
symptoms had not been attributed to any known clinical 
diagnosis.  While chest X-ray and CT scan had noted nodules 
or calcification on the lungs, there is no evidence of record 
indicating that the veteran's shortness of breath, for which 
he used an inhaler, had been attributed to any known clinical 
diagnosis, and there is no indication that his shortness of 
breath was attributed to the calcifications or the nodules on 
the lungs.  The record indicates that the veteran had not 
been diagnosed with any psychiatric disability.  

Therefore, the Board concludes that the law, extant at the 
time of the July 1997 rating decision was correctly applied, 
with respect to the issues of service connection for 
depression with memory loss and sleep disturbance due to an 
undiagnosed illness and service connection for upper 
respiratory condition due to an undiagnosed illness because 
there was evidence of record indicating that the veteran had 
depression with memory loss and sleep disturbance and upper 
respiratory condition, the symptoms of which had existed for 
six months or more, and that these conditions had not been 
attributed to any known clinical diagnosis.  The Board is 
unable to identify any error of fact or law in the July 1997 
RO decision that would compel a different result with respect 
to the issues of service connection for depression with 
memory loss and sleep disturbance due to an undiagnosed 
illness and service connection for upper respiratory 
condition due to an undiagnosed illness.  Accordingly, there 
was no legal basis for the October 2002 RO decision that 
severed service connection for depression with memory loss 
and sleep disturbance due to an undiagnosed illness and 
service connection for upper respiratory condition due to an 
undiagnosed illness.

However, with respect to the July 1997 RO decision granting 
service connection for gastric reflux due to an undiagnosed 
illness it appears that the statutory and regulatory 
provisions extant at that time were incorrectly applied.  In 
this regard, the lay statements do not attempt to attribute 
the veteran's stomach symptoms to any particular etiology, 
either diagnosed or undiagnosed.  In any event, the lay 
persons would not be qualified to do so because they did not 
have medical expertise or training with respect to making 
diagnoses or providing medical etiologies.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, there is no 
indication that the veteran's then spouse, an LPN, had any 
particular training in offering diagnoses or etiologies with 
respect to gastrointestinal complaints.  Therefore, any 
attempt by her, in her statements, to offer an etiology for 
his gastrointestinal complaints would not be competent 
medical evidence.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997).

Further, the January 1997 letter from Dr. Brown does not 
attempt to associate the veteran's gastrointestinal problems 
with either diagnosed or undiagnosed illness.  All of the 
competent medical evidence, which addresses the issue, 
indicates that the veteran had gastroesophageal reflux 
disease and duodenitis as shown on upper gastrointestinal 
series in August 1996 or hiatal hernia as noted at the time 
of the January 1997 VA examination.  All of the competent 
medical evidence, which addresses the issue of etiology for 
the veteran's gastrointestinal complaints, associated those 
complaints with the aforereferenced diagnosed illnesses.

Since all of the competent medical evidence, which addressed 
the issue, associated the veteran's gastrointestinal 
complaints with a diagnosed illness, and there is neither lay 
nor competent medical evidence which associated his 
gastrointestinal complaints with a undiagnosed illness, at 
the time of the July 1997 rating decision, that rating 
decision incorrectly applied the regulatory and statutory 
provisions extant at that time.  Those provisions provided 
that in order to be awarded service connection for disability 
due to an undiagnosed illness the symptoms "cannot be 
attributed to any known clinical diagnosis."  Since there was 
no evidence of record at the time of the July 1997 rating 
decision which attributed the veteran's gastrointestinal 
complaints to other than a known clinical diagnosis the 
rating decision incorrectly applied the governing legal and 
regulatory provisions in granting service connection for 
gastric reflux due to an undiagnosed illness.  This is the 
kind of error that compels the conclusion that the July 1997 
RO decision would not have granted service connection for 
gastric reflux due to an undiagnosed illness but for the 
error.  It is absolutely clear that if the correct law had 
been applied service connection for gastric reflux due to an 
undiagnosed illness would have been denied.

On the basis of the above analysis there was clear and 
unmistakable error in the July 1997 RO decision because if it 
had correctly applied the governing legal provisions extant 
at that time to the correct facts as they were known a 
manifestly different result of denial of service connection 
for gastric reflux due to an undiagnosed illness would have 
occurred because all of the evidence which addressed the 
etiology for the veteran's gastrointestinal complaints 
connected those complaints to clinically diagnosed 
disabilities.  Accordingly, there was a legal basis for the 
October 2002 RO decision that severed service connection for 
gastric reflux due to an undiagnosed illness.

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b)(c).

The Court has held that the VCAA is inapplicable to claims of 
clear and unmistakable error in either an RO decision or a 
Board decision.  See Parker v. Principi, 15 Vet. App. 407, 
412 (2002) (holding VCAA inapplicable to claim that RO 
decision contained clear and unmistakable error); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (holding 
that clear and unmistakable error motion is not claim for 
benefits and that VCAA definition of claimant cannot 
encompass persons seeking revision of final decision based on 
clear and unmistakable error).


ORDER

Restoration of service connection for depression with memory 
loss and sleep disturbance due to an undiagnosed illness is 
warranted.  The appeal to this extent is granted.

Restoration of service connection for upper respiratory 
condition due to an 


undiagnosed illness is warranted.  The appeal to this extent 
is granted.

Restoration of service connection for gastric reflux due to 
an undiagnosed illness is not warranted and the appeal with 
respect to this issue is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


